Appellant's motion for a rehearing differs in its reasoning with our original opinion herein, and additionally suggests that the judges constituting the Court of Criminal Appeals have failed to take the oath of office found set forth in Title 5, Section 16 of the U.S. Code Annotated. He therefore requests that we enter our disqualification to the Governor of the State in order that such Governor may appoint a special court to pass upon the review of this cause. He offers no proof thereof, but merely makes the statement relative to such disqualification.
If such alleged disqualification were to be held merely because members of this court had failed to take the oath prescribed *Page 68 
in Title 5, Section 16, U.S.C.A., the Governor of the State, as well as the Lieutenant Governor, would be found in the same condition as the members of this court, and we would be left without any appointing power. If appellant's main contention should be upheld, the laws, both civil and criminal, passed since the year 1884 to 1938 would become inoperative, if it be shown that the different legislatures had failed to take the oath as prescribed in Title 5, Section 16, U.S.C.A. The penitentiary would be practically emptied and a paralysis of civil government would ensue. All offices would be vacated, and no power be found for filling the same, either by election or appointment, all laws relating thereto having been passed by a disqualified legislature.
In the first place, we are offered no opportunity to know what oath was taken by the members of the 40th Legislature, it being the creator of the court trying appellant. We are referred to the office of the Secretary of State whose duty it is under the law to administer the oath to the incoming legislature. It is a matter of common knowledge that these legislators are sworn in a body, the oath being oral only, and no record kept in the office of the Secretary of State. We are not furnished with any proof relative to what that oath consisted of nor referred to any state archive where such can be found. However, we do find in the House Journal of the 40th Legislature, page 4, a record that the Clerk of the House administered the following oath to the members of the Legislature then present:
"I do solemnly swear (or affirm) that I will faithfully and impartially discharge and perform all the duties incumbent upon me as a member of the House of Representatives of the 40th Legislature according to the best of my skill and ability, agreeably to the Constitution and laws of the United States and of this State, * * *" and here follows the portion relative to dueling, etc.
This legislature was the one that established the court before which appellant was tried.
We are cited to the case of Taylor v. Thomas, 22 Wallace, 479, 22 L. Ed. 789, as authority for the holding that a failure to take the oath as prescribed by Title 5, Section 16, U.S.C.A., would vitiate any act of the legislature operating thereunder. We do not agree that such is the effect of that holding. Instead, it is merely held therein that during the Civil War of the 1860s, the Legislature of Mississippi, after the adoption of the ordinance *Page 69 
of secession from the United States Government, issued certain treasury notes to be used in aid of what was called the "rebellion," and that said notes were therefore void and invalid, and because under the Federal Constitution, Art. 1, Sec. 10, the different states were prohibited to "emit Bills of Credit" which Mississippi had attempted to do by means of its treasury notes, and further that said notes, being issued and used for the purpose of aiding the "rebellion" of the state against the United States, they were invalid and void. However, it is further held, as was said in Horn v. Lockhart, 17 Wallace 570 (580); 84 U.S. 570, 581:
"Order was to be preserved, police regulations maintained, crime prosecuted, property protected, contracts enforced, marriages celebrated, estates settled, and the transfer and descent of property regulated precisely as in time of peace. No one that we are aware of seriously questions the validity of judicial or legislative acts in the insurrectionary States touching these and kindred subjects, where they were not hostile in their purpose or mode of enforcement to the authority of the National government, and did not impair the rights of citizens under the Constitution." (See Taylor v. Thomas, 22 L. Ed. 793).
From the above synopsis it will be seen that the acts of not only the judiciary but also those of the legislatures of the seceded states received sanction by the U.S. Supreme Court, unless same were in aid of the "rebellion." It surely will not be contended that such seceded legislators took an oath to support the Constitution of the United States, since they had theretofore solemnly repudiated the same and declared their non-allegiance therto.
The oath taken by the members of the 40th Legisiature, who passed the statute establishing the court in which appellant was convicted reads in part as follows:
" * * * According to the best of my skill and ability, agreeably to the Constitution and laws of the United States and this State."
Since the adoption of the amendment of November 8, 1938, said portion of the official oath reads:
" * * * And will to the best of my ability, preserve, protect and defend the Constitution and laws of the United States and of this State." *Page 70 
Either one of the above undertakings found in such oaths seems to us to be in substance an obligation to "support the Constitution of the United States."
Relative to the disqualification of the members of this court, the law provides that each member thereof be elected for a term of six years; that they shall qualify on a certain date by taking the oath; and a simple arithmetical exercise will show that each such member has been elected and qualified since the adoption of the amended oath which binds them to "the best of my ability, (to) preserve, protect and defend the Constitution and laws of the United States and of this State."
We are impressed with the fact that such an oath in substance undertakes to bind us to support the Constitution of the United States.
We are constrained to adhere to our original opinion herein, and the motion will therefore be overruled.